Case: 17-50505      Document: 00514370478         Page: 1    Date Filed: 03/02/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 17-50505                               FILED
                                  Summary Calendar                         March 2, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN CARLOS AGUILERA-TORRES, also known as Ramirez-Huertos, also
known as German Ramirez-Huertos,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:17-CR-394-1


Before BENAVIDES, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM: *
       Juan Carlos Aguilera-Torres appeals the 30-month sentence imposed
following his guilty plea conviction for attempted illegal reentry. He contends
that the district court erred in finding that he obstructed justice and failed to
accept responsibility when he gave a false name at rearraignment.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50505    Document: 00514370478     Page: 2   Date Filed: 03/02/2018


                                 No. 17-50505

      The district court did not clearly err in finding that Aguilera-Torres
obstructed justice by willfully providing materially false information to the
court. See United States v. Juarez-Duarte, 513 F.3d 204, 208 (5th Cir. 2008);
United States v. McDonald, 964 F.2d 390, 392-93 (5th Cir. 1992); U.S.S.G.
§ 3C1.1 & comment. (n.4(F) & n.6). Contrary to his argument, his identity was
material. See United States v. Montano-Silva, 15 F.3d 52, 53 (5th Cir. 1994).
The district court’s implicit finding that he willfully provided false testimony
was plausible in light of the record. See Juarez-Duarte, 513 F.3d at 208. The
district court’s implicit findings that Aguilera-Torres’s false rearraignment
testimony demonstrated that he had not accepted responsibility for his offense
and that his was not one of the extraordinary cases in which the reduction
should apply were not without foundation. See id. at 211; U.S.S.G. § 3E1.1 &
comment. (n.1(A), n.3, & n.4).
      The judgment of the district court is AFFIRMED.




                                       2